Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 1 of 25 Page    ID #34
                                                             Electronically Flied
                                                                                                   Kahalah A. Clay
                                                                                                      Circuit Clerk
                                                                                                  CARMEN GLENN
                                                                                                           20L0304
                                                                                                    St. Clair County
                                        IN THE CIRCUIT COURT                                     4/13/2020 1:54 PM
                                    TWENTIETH JUDICIAL CIRCUIT                                            9065624
                                     ST. CLAIR COUNTY, ILLINOIS

      JAMES GALBRAITH JR. and,                              )
      TIFFANY GALBRAITH                                     )
              Plaintiffs,                                   )
                                                            )
      vs.                                                   ) No: 20-L-0304
                                                            )
      GRACE KNIGHT, MONSTER ENERGY           )
      COMPANY, EFM TRUST, EAN HOLDINGS, LLC.,)                     JURY DEMAND
      and ENTERPRISE FLEET MANAGEMENT, LLC. )
            Defendants.                      )

                                                 COMPLAINT
                                                  COUNTI
                 COMES NOW, the Plaintiff, JAMES GALBRAITH JR., by and through his attorney,

      Benjamin T. Stephens, of Johnston Law Offices, P.C., Attorneys at Law, and for his cause of

       action against the Defendant, GRACE KNIGHT, states as follows:

                  1. That on or about the 24th day of April, 2018, the Plaintiff, JAMES GALBRAITH

       JR., was the passenger of a certain vehicle, to-wit: a 2005 Toyota Highlander, which was being

       operated in a generally Eastbound direction along and upon North Illinois Street, in the City of

       Fairview Heights, County of St. Clair, State of Illinois.

                  2. That at all times herein mentioned, the Defendant, GRACE KNIGHT, was the

       owner and/or operator of a certain vehicle, to-wit: a 2017 Chevrolet Express, which she was

       operating in a generally Eastbound direction along and upon North Illinois Street, in the City of

       Fairview Heights, County of St. Clair, State of Illinois.

                  3. That at said time and for a long time prior and subsequent thereto, North Illinois

       Street, was and still is, a paved public highway in said City, County, and State.

                  4. That at all times herein mentioned, it was the duty of the Defendant, GRACE

       KNIGHT, to use reasonable care and caution for the safety of the Plaintiff, JAMES



                                                Page I of25
                                                Case No: 20-L-
Case
 t•I 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 2 of 25 Page ID #35




  GALBRAITH JR.
            5. That at said time and place, the Defendant, GRACE KNIGHT, negligently operated

  her vehicle so that as a direct and proximate result thereof, caused her vehicle to collide with the

  vehicle of the Plaintiff, JAMES GALBRAITH JR.

            6. That at all times herein mentioned, the Defendant, GRACE KNIGHT, was guilty of

  one or more of the following negligent acts or omissions:

            A. Failed to keep a proper or any look out for the Plaintiff and other traffic on a

  public roadway;
            B. Failed to reduce the speed of her vehicle as necessary to avoid colliding with any

  person or vehicle on said roadway in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

            C. Failed to keep her vehicle under proper control;

            D . Failed to see and observe the vehicle of the Plaintiff; and

            E.   Operated her vehicle at a speed that was unreasonable and improper under

  existing circumstances.
            7. That as a direct and proximate result of one or more of the foregoing acts or

  omissions of negligence by the Defendant, GRACE KNIGHT, the Plaintiff, JAMES

  GALBRAITH JR., sustained severe and permanent injuries both internally and externally,

  numerous parts of his body and nervous system were injured and their functions impaired; he has

  in the past and will in the future continue to suffer great pain and anguish; he has expended and

  will be compelled to expend large sums of money for certain doctor, hospital, medical, and

  pharmaceutical expenses for the treatment of said injuries and will be compelled to expend large

  sums of money in the future for the treatment of his injuries; and he has lost and will in the future

  lose wages from his gainful employment and he has been damaged in his future earning capacity.

            WHEREFORE, the Plaintiff, JAMES GALBRAITH JR., prays for judgment against



                                          Page 2 of25
                                          Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 3 of 25 Page ID #36



   the Defendant, GRACE KNIGHT, in an amount in excess of Fifty Thousand Dollars

   ($50,000.00), plus costs of suit.

   PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.

                                                         JOHNSTON LAW OFFICES, P.C.

                                                         /s/_Benjamin T. Stephens"_ _ _ _ __
                                                         Benjamin T. Stephens - #6288629
                                                         420 South Buchanan
                                                         Edwardsville, IL 62025
                                                         (618) 655-1234; (618) 655-0624
                                                         Attorney for Plaintiff(s)


                                COUNT II- LOSS OF CONSORTIUfyl

           COMES NOW, the Plaintiff, TIFFANY GALBRAITH, by and through her attorney,

   Benjamin T. Stephens, of Johnston Law Offices, P.C., Attorneys at Law, and for her cause of

   action against the Defendant, GRACE KNIGHT, states as follows:

              1. That on or about the 24 th day of April, 2018, the Plaintiff, JAMES GALBRAITH

   JR., was the passenger of a certain vehicle, to-wit: a 2005 Toyota Highlander, which was being

   operated in a generally Eastbound direction along and upon North Illinois Street, in the City of

   Fairview Heights, County of St. Clair, State of Illinois.

              2. That at all times herein mentioned, the Defendant, GRACE KNIGHT, was the owner

   and/or operator of a ce1tain vehicle, to-wit: a 2017 Chevrolet Express, which she was operating

   in a generally Eastbound direction along and upon North Illinois Street, in the City of Fairview

   Heights, County of St. Clair, State of Illinois.

               3. That at said time and for a long time prior and subsequent thereto, North Illinois

   Street, was and still is, a paved public highway in said City, County, and State.

              4. That at all times herein mentioned, it was the duty of the Defendant, GRACE




                                            Page 3 of2S
                                            Case No: 20-L-
I\    t ., 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 4 of 25 Page ID #37
     Case




       KNIGHT, to use reasonable care and caution for the safety of the Plaintiff, JAMES

        GALBRAITH JR.

                   6. That at said time and place, the Defendant, GRACE KNIGHT, negligently operated

        her vehicle so that as a direct and proximate result thereof, caused her vehicle to collide with the

        vehicle of the Plaintiff, JAMES GALBRAITH JR.

                   7. That at all times herein mentioned, the Defendant, GRACE KNIGHT, was guilty of

        one or more of the following negligent acts or omissions:

                   A. Failed to keep a proper or any look out for the Plaintiff and other traffic on a public

        roadway;

                   B. Failed to reduce the speed of her vehicle as necessary to avoid colliding with any

        person or vehicle on said roadway in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

                   C. Failed to keep her vehicle under proper control;

                   D. Failed to see and observe the vehicle of the Plaintiff; and

                   E. Operated her vehicle at a speed that was unreasonable and improper under existing

        circumstances.

                   8. That as a direct and proximate result of one or more of the foregoing acts or

        omissions of negligence by the Defendant, GRACE KNIGHT, the Plaintiff, JAMES

        GALBRAITH JR., sustained severe and permanent injuries both internally and externally,

        numerous parts of his body and nervous system were injured and their functions impaired; he has

         in the past and will in the future continue to suffer great pain and anguish; he has expended and

         will be compelled to expend large sums of money for certain doctor, hospital, medical, and

         phannaceutical expenses for the treatment of said injuries and will be compelled to expend large

         sums of money in the future for the treatment of his injuries; and he has lost and will in the future

         lose wages from his gainful employment and he has been damaged in his future earning capacity.



                                                 Page 4 of25
                                                 Case No: 20-L-
  Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 5 of 25 Page ID #38




            9. That as a direct and proximate result of one or more of the foregoing acts of

 conduct, calculated to inflict severe and emotional distress upon the Plaintiffs husband, the

 Plaintiff TIFFANY GALBRAITH, has been deprived of the companionship and society of her

 husband.

            WHEREFORE, the Plaintiff, TIFFANY GALBRAITH, prays for judgment against the

 Defendant, GRACE KNIGHT, in an amount in excess of Fifty Thousand Dollars ($50,000.00),

 plus costs of suit.

 PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.



                                                         JOHNSTON LAW OFFICES, P.C.

                                                         Isl_Benjamin T. Stephens_ _ _ _ __
                                                         Benjamin T. Stephens - #6288629
                                                         420 South Buchanan
                                                         Edwardsville, IL 62025
                                                         (618) 655-1234; (618) 655-0624
                                                         Attorney for Plaintiff(s)



                                            COUNT III

            COMES NOW, the Plaintiff, JAMES GALBRAITH JR, by and through attorney,

Benjamin T. Stephens, of Johnston Law Offices, P.C., and for this cause of action against the

Defendant, MONSTER ENERGY COMPANY, states as follows:

            1. That on or about the 24th day of April, 2018, the Plaintiff, JAMES GALBRAITH

JR., was the passenger of a certain vehicle, to-wit: a 2005 Toyota Highlander, which was being

· operated in a generally Eastbound direction along and upon North Illinois Street, in the City of

Fairview Heights, County of St. Clair, State of Illinois.

            2.   That Defendant GRACE KNIGHT, at all times mentioned herein, was the




                                        Page Sof25
                                        Case No: 20-L-
,)
     Case., 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 6 of 25 Page ID #39
      (




          employee, agent and/or servant of Defendant MONSTER ENERGY COMPANY, and was

          acting within the course and scope of her employment at the time of the collision.

                     3. That at all times herein mentioned, the Defendant, MONSTER ENERGY

          COMP ANY, was the owner and/or operator of a certain vehicle, to-wit: a 2017 Chevrolet

          Express, which was operating in a generally Eastbound direction along and upon North lllinois

          Street, in the City of Fairview Heights, County of St. Clair, State of Illinois.

                     4. That MONSTER ENERGY COMPANY, was and is a business licensed to do

          business in the County of St. Clair, State of Illinois.

                     5. That at said time and for a long time prior and subsequent thereto, North Illinois

          Street was and still is a paved public highway in said City, County, and State.

                     6. That at all times herein mentioned, by and through their agent and/or employee,

          GRACE KNIGHT, it was the duty of the Defendant, MONSTER ENERGY COMPANY, to use

          reasonable care and caution for the safety of the Plaintiff, JAMES GALBRAITH JR.

                     7. That at said time and place, the Defendant, MONSTER ENERGY COMPANY, by

          and through their agent and/or employee, GRACE KNIGHT, negligently operated her vehicle so

          that as a direct and proximate result thereof, caused her vehicle to strike the vehicle of the

          Plaintiff, JAMES GALBRAITH JR.

                     8. That at all times herein mentioned, the Defendant, MONSTER ENERGY

          COMPANY, by and through its agent and/or employee, GRACE KNIGHT, was guilty of one or

          more of the following negligent acts or omissions:

                  A. Failed to keep a proper or any look out for the Plaintiff and other traffic on a public

          roadway;

                  B. Failed to reduce the speed of her vehicle as necessary to avoid colliding with any

          person or vehicle on said roadway in violation of Illinois Compiled Statutes, 625 ILCS 5/11-60 I;



                                                    Page 6 of25
                                                    Case No: 20-L-
.,      '   .,
     Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 7 of 25 Page ID #40



                   C. Failed to keep her vehicle under proper control;

                   D. Failed to see and observe the vehicle of the Plaintiff; and

                   E. Operated her vehicle at a speed that was unreasonable and improper under existing

            circumstances.

                   9. That as a direct and proximate result of one or more of the foregoing acts or omissions

            of negligence by the Defendant, MONSTER ENERGY COMPANY, the Plaintiff, JAMES

            GALBRAITII JR., sustained severe and permanent injuries both internally and externally,

            numerous parts of his body and nervous system were injured and their functions impaired; he has

            in the past and will in the future continue to suffer great pain and anguish; he has expended and

            will be compelled to expend large sums of money for certain doctor, hospital, medical, and

            pharmaceutical expenses for the treatment of said injuries and will be compelled to expend large

            sums of money in the future for the treatment of his injuries; and he has lost and will in the future

            lose wages from his gainful employment and he has been damaged in her future earning

            capacity.

                        WHEREFORE, the Plaintiff, JAMES GALBRAITH JR., prays for judgment against

            the Defendant, MONSTER ENERGY COMPANY, in an amount in excess of Fifty Thousand

            Dollars ($50,000.00), plus costs of suit.

            PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.




                                                                         JOHNSTON LAW OFFICES, P.C.

                                                                          /s/ Benjamin I Stephens
                                                                         Benjamin T. Stephens - #6288629
                                                                         420 South Buchanan
                                                                         Edwardsville, IL 62025
                                                                         (618) 655-1234; (618) 655-0624
                                                                         Attorney for Plaintiff(s)



                                                        Page 7 of25
                                                        Case No: 20-L-
  ' . 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 8 of 25 Page ID #41
Case




                                  COUNT IV- LOSS OF CONSORTIUM

              COMES NOW, the Plaintiff, TIFFANY GALBRAITH, by and through attorney,

    Benjamin T. Stephens, of Johnston Law Offices, P.C., and for this cause of action against the

    Defendant, MONSTER ENERGY COMPANY, states as follows:

              1. That on or about the 24 th day of April, 2018, the Plaintiff, JAMES GALBRAITH

    JR., was the passenger of a certain vehicle, to-wit: a 2005 Toyota Highlander, which was being

    operated in a generally Eastbound direction along and upon North Illinois Street, in the City of

    Fairview Heights, County of St. Clair, State of Illinois.

              2.    That Defendant GRACE KNIGHT, at all times mentioned herein, was the

    employee, agent and/or servant of Defendant MONSTER ENERGY COMPANY, and was

    acting within the course and scope of her employment at the time of the collision.

              3. That at all times herein mentioned, the Defendant, MONSTER ENERGY

    COMPANY, was the owner and/or operator of a certain vehicle, to-wit: a 2017 Chevrolet

    Express, which was operating in a generally Eastbound direction along and upon North Illinois

    Street, in the City of Fairview Heights, County of St. Clair, State of Illinois.

              4. That MONSTER ENERGY COMPANY, was and is a business licensed to do

    business in the County of St. Clair, State of Illinois.

              5. That at said time and for a long time prior and subsequent thereto, North Illinois

    Street was and still is a paved public highway in said City, County, and State.

              6. That at all times herein mentioned, by and through their agent and/or employee,

    GRACE KNIGHT, it was the duty of the Defendant, MONSTER ENERGY COMPANY, to use

    reasonable care and caution for the safety of the Plaintiff, JAMES GALBRAITH JR.




                                             Page & of25
                                             Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 9 of 25 Page ID #42



               7. That at said time and place, the Defendant, MONSTER ENERGY COMPANY, by

   and through their agent and/or employee, GRACE KNIGHT, negligently operated her vehicle so

   that as a direct and proximate result thereof, caused her vehicle to strike the vehicle of the

   Plaintiff, JAMES GALBRAITH JR.

               8. That at all times herein mentioned, the Defendant, MONSTER ENERGY

    COMPANY, by and through its agent and/or employee, GRACE KNIGHT, was guilty of one or

    more of the following negligent acts or omissions:

           A. Failed to keep a proper or any look out for the Plaintiff and other traffic on a public

    roadway;

           B. Failed to reduce the speed of her vehicle as necessary to avoid colliding with any

    person or vehicle on said roadway in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

           C. Failed to keep her vehicle under proper control;

           D. Failed to see and observe the vehicle of the Plaintiff; and

            E. Operated her vehicle at a speed that was unreasonable and improper under existing

    circumstances.

            9. That as a direct and proximate result of one or more of the foregoing acts or omissions

    of negligence by the Defendant, MONSTER ENERGY COMPANY, the Plaintiff, JAMES

    GALBRAITH JR., sustained severe and permanent injuries both internally and externally,

    numerous parts of his body and nervous system were injured and their functions impaired; he has

     in the past and will in the future continue to suffer great pain and anguish; he has expended and

     will be compelled to expend large sums of money for certain doctor, hospital, medical, and

     pharmaceutical expenses for the treatment of said injuries and will be compelled to expend large

     sums of money in the future for the treatment of his injuries; and h~ has lost and will in the future

     lose wages from his gainful employment and he has been damaged in her future earning



                                             Page 9 of25
                                             Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 10 of 25 Page ID #43




     capacity.
                 10. That as a direct and proximate result of one or more of the foregoing acts of

     conduct, calculated to inflict severe and emotional distress upon the Plaintiff's husband, the

     Plaintiff TIFFANY GALBRAITH, has been deprived of the companionship and society of her

     husband.
                 WHEREFORE, the Plaintiff, TIFFANY GALBRAITH, prays for judgment against the

     Defendant, MONSTER ENERGY COMPANY, in an amount in excess of Fifty Thousand Dollars

      ($50,000.00), plus costs of suit.

      PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.

                                                               JOHNSTON LAW OFFICES, P.C.

                                                                Isl Benjamin I Stephens
                                                               Benjamin T. Stephens - #6288629
                                                               420 South Buchanan
                                                               Edwardsville, IL 62025
                                                               (618) 655-1234; (618) 655-0624
                                                               Attorney for Plaintiff(s)

                                                  COUNTY

                 COMES NOW, the Plaintiff, JAMES GALBRAITH JR., by and through attorney,

      Benjamin T. Stephens, of Johnston Law Offices, P.C., and for this cause of action against the

      Defendant, EFM TR.UST, states as follows:

                 I. That on or about the 24th day of April, 2018, the Plaintiff, JAMES GALBRAITH

      JR., was the passenger of a certain vehicle, to-wit: a 2005 Toyota Highlander, which was being

      operated in a generally Eastbound direction along and upon North Illinois Street, in the City of

      Fairview Heights, County of St. Clair, State of Illinois.

                 2.   That Defendant GRACE KNIGHT, at all times mentioned herein, was the

      employee, agent and/or servant of Defendant EFM TRUST, and was acting within the course and



                                              Page 10 of25
                                              Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 11 of 25 Page ID #44




    scope of her employment at the time of the collision.

               3. That at all times herein mentioned, the Defendant, EFM TRUST, was the owner

    and/or operator of a certain vehicle, to-wit: a 2017 Chevrolet Express, which was operating in a

    generally Eastbound direction along and upon North Illinois Street, in the City of Fairview

    Heights, County of St. Clair, State of Illinois.

               4. That EFM TRUST, was and is a business licensed to do business in the County of

    St. Clair, State of Illinois.

               5. That at said time and for a long time prior and subsequent thereto, North Illinois

    Street was and still is a paved public highway in said City, County, and State.

               6. That at all times herein mentioned, by and through their agent and/or employee,

    GRACE KNIGHT, it was the duty of the Defendant, EFM TRUST, to use reasonable care and

    caution for the safety of the Plaintiff, JAMES GALBRAITH JR.

               7. That at said time and place, the Defendant, EFM TRUST, by and through their

    agent and/or employee, GRACE KNIGHT, negligently operated her vehicle so that as a direct

    and proximate result thereof, caused her vehicle to strike the vehicle of the Plaintiff, JAMES

    GALBRAITH JR.

               8. That at all times herein mentioned, the Defendant, EFM TRUST, by and through its

    agent and/or employee, GRACE KNIGHT, was guilty of one or more of the following negligent

    acts or omissions:

            A. Failed to keep a proper or any look out for the Plaintiff and other traffic on a public

    roadway;

            B. Failed to reduce the speed of her vehicle as necessary to avoid colliding with any

    person or vehicle on said roadway in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

            C. Failed to keep her vehicle under proper control;



                                             Page 11 of25
                                             Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 12 of 25 Page ID #45



            D. Failed to see and observe the vehicle of the Plaintiff; and

            E. Operated her vehicle at a speed that was unreasonable and improper under existing

     circumstances.
            9. That as a direct and proximate result of one or more of the foregoing acts or omissions

     of negligence by the Defendant, EFM TRUST, the Plaintiff, JAMES GALBRAITH JR.,

     sustained severe and permanent injuries both internally and externally, numerous parts of his

     body and nervous system were injured and their functions impaired; he has in the past and will in

     the future continue to suffer great pain and anguish; he has expended and will be compelled to

     expend large sums of money for certain doctor, hospital, medical, and phannaceutical expenses

     for the treatment of said injuries and will be compelled to expend large sums of money in the

     future for the treatment of his injuries; and he has lost and will in the future lose wages from his

     gainful employment and he has been damaged in her future earning capacity.

                WHEREFORE, the Plaintiff, JAMES GALBRAITH JR., prays for judgment against

     the Defendant, EFM TRUST, in an amount in excess of Fifty Thousand Dollars ($50,000.00),

     plus costs of suit.

     PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.




                                                              JOHNSTON LAW OFFICES, P.C.

                                                              Isl Beniamjn T. Stephens
                                                              Benjamin T. Stephens - #6288629
                                                              420 South Buchanan
                                                              Edwardsville, IL 62025
                                                              (618) 655-1234; (618) 655-0624
                                                              Attorney for Plaintiff(s)

                                  COUNT VI- LOSS OF CONSORTIUM

                COMES NOW, the Plaintiff, TIFFANY GALBRAITH, by and through attorney,



                                             Page 12 of25
                                             Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 13 of 25 Page ID #46



     Benjamin T. Stephens, of Johnston Law Offices, P.C., and for this cause of action against the

     Defendant, EFM TRUST, states as follows:
                1. That on or about the 24 th day of April, 2018, the Plaintiff, JAMES GALBRAITH

     JR., was the passenger of a certain vehicle, to-wit: a 2005 Toyota Highlander, which was being

     operated in a generally Eastbound direction along and upon North Illinois Street, in the City of

     Fairview Heights, County of St. Clair, State of Illinois.

                2.   That Defendant GRACE KNIGHT, at all times mentioned herein, was the

     employee, agent and/or servant of Defendant EFM TRUST, and was acting within the course and

     scope of her employment at the time of the collision.

                3. That at all times herein mentioned, the Defendant, EFM TRUST, was the owner

     and/or operator of a certain vehicle, to-wit: a 2017 Chevrolet Express, which was operating in a

     generally Eastbound direction along and upon North Illinois Street, in the City of Fairview

     Heights, County of St. Clair, State of Illinois.

                4. That EFM TRUST, was and is a business licensed to do business in the County of

     St. Clair, State of Illinois.

                5. That at said time and for a long time prior and subsequent thereto, North Illinois

     Street was and still is a paved public highway in said City, County, and State.

                6. That at all times herein mentioned, by and through their agent and/or employee,

     GRACE KNIGHT, it was the duty of the Defendant, EFM TRUST, to use reasonable care and

     caution for the safety of the Plaintiff, JAMES GALBRAITH JR.

                7. That at said time and place, the Defendant, EFM TRUST, by and through their

     agent and/or employee, GRACE KNIGHT, negligently operated her vehicle so that as a direct

     and proximate result thereof, caused her vehicle to strike the vehicle of the Plaintiff, JAMES

     GALBRAITH JR.



                                              Page 13 of25
                                              Case No: 20-L-
                                                                                      8. That at all times herein mentioned, the Defendant, EFM TRUST, by and through its
                                                                           agent and/or employee, GRACE KNIGHT, was guilty of one or more of the following negligent
                                                                           acts or omissions:
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 14 of 25 Page ID #47




                                                                                  A. Failed to keep a proper or any look out for the Plaintiff and other traffic on a public
                                                                           roadway;
                                                                                  B. Failed to reduce the speed of her vehicle as necessary to avoid colliding with any
                                                                           person or vehicle on said roadway in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;
                                                                                  C. Failed to keep her vehicle under proper control;
                                                                                   D. Failed to see and observe the vehicle of the Plaintiff; and
                                                                                   E. Operated her vehicle at a speed that was unreasonable and improper under existing
                                                                           circumstances.
                                                                                   9. That as a direct and proximate result of one or more of the foregoing acts or omissions
                                                                           of negligence by the Defendant, EFM TRUST, the Plaintiff, JAMES GALBRAITH JR.,
                                                                           sustained severe and permanent injuries both internally and externally, numerous parts of his
                                                                           body and nervous system were injured and their functions impaired; he has in the past and will in
                                                                           the future continue to suffer great pain and anguish; he has expended and will be compelled to
                                                                           expend large sums of money for certain doctor, hospital, medical, and pharmaceutical expenses
                                                                            for the treatment of said injuries and will be compelled to expend large sums of money in the
                                                                            future for the treatment of his injuries; and he has lost and will in the future lose wages from his
                                                                            gainful employment and he has been damaged in her future earning capacity.
                                                                                       10. That as a direct and proximate result of one or more of the foregoing acts of
                                                                            conduct, calculated to inflict severe and emotional distress upon the Plaintiffs husband, the
                                                                            Plaintiff TIFF ANY GALBRAITH, has been deprived of the companionship and society of her
                                                                            husband.
                                                                                                                    Page 14 of25
                                                                                                                    Case No: 20-L-
                                                                                      WHEREFORE, the Plaintiff, TIFFANY GALBRAITH, prays for judgment against the
                                                                           Defendant, EFM TRUST, in an amount in excess of Fifty Thousand Dollars ($50,000.00), plus
                                                                           costs of suit.
                                                                           PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 15 of 25 Page ID #48




                                                                                                                                 JOHNSTON LAW OFFICES, P.C.
                                                                                                                                     Isl Benjamin T. Stephens
                                                                                                                                 Benjamin T. Stephens - #6288629
                                                                                                                                 420 South Buchanan
                                                                                                                                 Edwardsville, IL 62025
                                                                                                                                 (618) 655-1234; (618) 655-0624
                                                                                                                                 Attorney for Plaintiff(s)
                                                                                                                      COUNT VII
                                                                                      COMES NOW, the Plaintiff, JAMES GALBRAITH JR, by and through attorney,
                                                                           Benjamin T. Stephens, of Johnston Law Offices, P.C., and for this cause of action against the
                                                                           Defendant, EAN HOLDINGS, LLC, states as follows:
                                                                                      1. That on or about the 24111 day of April, 2018, the Plaintiff, JAMES GALBRAITH
                                                                           JR., was the passenger of a certain vehicle, to-wit: a 2005 Toyota Highlander, which was being
                                                                           operated in a generally Eastbound direction along and upon North Illinois Street, in the City of
                                                                           Fairview Heights, County of St. Clair, State of Illinois.
                                                                                       2.   That Defendant GRACE KNIGHT, at all times mentioned herein, was the
                                                                           employee, agent and/or servant of Defendant EAN HOLDINGS LLC, and was acting within the
                                                                           course and scope of her employment at the time of the collision.
                                                                                       3. That at all times herein mentioned, the Defendant, BAN HOLDINGS, LLC, was the
                                                                           owner and/or operator of a certain vehicle, to-wit: a 2017 Chevrolet Express, which was
                                                                           operating in a generally Eastbound direction along and upon North Illinois Street, in the City of
                                                                           Fairview Heights, County of St. Clair, State of Illinois.
                                                                                                                    Page 15 of25
                                                                                                                    Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 16 of 25 Page ID #49



                 4. That EAN HOLDINGS, LLC, was and is a business licensed to do business in the

      County of St. Clair, State of Illinois.

                 5. That at said time and for a long time prior and subsequent thereto, North Illinois

      Street was and still is a paved public highway in said City, County, and State.

                 6. That at all times herein mentioned, by and through their agent and/or employee,

      GRACE KNIGHT, it was the duty of the Defendant, EAN HOLDINGS, LLC, to use reasonable

      care and caution for the safety of the Plaintiff, JAMES GALBRAITH JR.

                 7. That at said time and place, the Defendant, EAN HOLDINGS, LLC, by and through

      their agent and/or employee, GRACE KNIGHT, negligently operated her vehicle so that as a

      direct and proximate result thereof, caused her vehicle to strike the vehicle of the Plaintiff,

      JAMES GALBRAITH JR.

                 8. That at all times herein mentioned, the Defendant, EAN HOLDINGS, LLC, by and

      through its agent and/or employee, GRACE KNIGHT, was guilty of one or more of the

      following negligent acts or omissions:

              A. Failed to keep a proper or any look out for the Plaintiff and other traffic on a public

      roadway;

              B. Failed to reduce the speed of her vehicle as necessary to avoid colliding with any

      person or vehicle on said roadway in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

              C. Failed to keep her vehicle under proper control;

              D. Failed to see and observe the vehicle of the Plaintiff; and

              E. Operated her vehicle at a speed that was unreasonable and improper under existing

      circumstances.

              9. That as a direct and proximate result of one or more of the foregoing acts or omissions

      of negligence by the Defendant, EAN HOLDINGS, LLC, the Plaintiff, JAMES GALBRAITH



                                                Page 16 of25
                                                Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 17 of 25 Page ID #50



    JR., sustained severe and permanent injuries both internally and externally, numerous parts of his

    body and nervous system were injured and their functions impaired; he has in the past and will in

    the future continue to suffer great pain and anguish; he has expended and will be compelled to

    expend large sums of money for certain doctor, hospital, medical, and pharmaceutical expenses

    for the treatment of said injuries and will be compelled to expend large sums of money in the

    future for the treatment of his injuries; and he has lost and will in the future lose wages from his

    gainful employment and he has been damaged in her future earning capacity.

               WHEREFORE, the Plaintiff, JAMES GALBRAITH JR., prays for judgment against

     the Defendant, EAN HOLDINGS LLC, in an amount in excess of Fifty Thousand Dollars

     ($50,000.00), plus costs of suit.

     PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.



                                                          JOHNSTON LAW OFFICES, P .C.

                                                              Isl Benjamin T, Stephens
                                                          Benjamin T. Stephens - #6288629
                                                          420 South Buchanan
                                                          Edwardsville, IL 62025
                                                          (618) 655-1234; (618) 655-0624
                                                          Attorney for Plaintiff(s)

                                  COUNT VIII- LOSS OF CONSORTIUM

               COMES NOW, the Plaintiff, TIFFANY GALBRAITH, by and through attorney,

     Benjamin T. Stephens, of Johnston Law Offices, P .C., and for this cause of action against the

     Defendant, EAN HOLDINGS LLC, states as follows:

                1. That on or about the 24th day of April, 2018, the Plaintiff, JAMES GALBRAITH

     JR., was the passenger of a certain vehicle, to-wit: a 2005 Toyota Highlander, which was being

     operated in a generally Eastbound direction along and upon North Illinois Street, in the City of



                                             Page 17 of25
                                             Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 18 of 25 Page ID #51




  Fairview Heights, County of St. Clair, State of Illinois.

            2.    That Defendant GRACE KNIGHT, at all times mentioned herein, was the

  employee, agent and/or servant of Defendant EAN HOLDINGS LLC, and was acting within the

  course and scope of her employment at the time of the collision.

            3. That at all times herein mentioned, the Defendant, EAN HOLDINGS LLC, was the

  owner and/or operator of a certain vehicle, to-wit: a 2017 Chevrolet Express, which was

  operating in a generally Eastbound direction along and upon North Illinois Street, in the City of

  Fairview Heights, County of St. Clair, State of Illinois.

             4. That EAN HOLDINGS LLC, was and is a business licensed to do business in the

  County of St. Clair, State of Illinois.

              5. That at said time and for a long time prior and subsequent thereto, North Illinois

  Street was and still is a paved public highway in said City, County, and State.

              6. That at all times herein mentioned, by and through their agent and/or employee,

   GRACE KNIGHT, it was the duty of the Defendant, EAN HOLDINGS LLC, to use reasonable

   care and caution for the safety of the Plaintiff, JAMES GALBRAITH JR.

              7. That at said time and place, the Defendant, EAN HOLDINGS LLC, by and through

   their agent and/or employee, GRACE KNIGHT, negligently operated her vehicle so that as a

   direct and proximate result thereof, caused her vehicle to strike the vehicle of the Plaintiff,

   JAMES GALBRAITH JR.
              8. That at all times herein mentioned, the Defendant, EAN HOLDINGS LLC, by and

   through its agent and/or employee, GRACE KNIGHT, was guilty of one or more of the

   following negligent acts or omissions:

           A. Failed to keep a proper or any look out for the Plaintiff and other traffic on a public

   roadway;


                                            Page 18 of25
                                            Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 19 of 25 Page ID #52



            B. Failed to reduce the speed of her vehicle as necessary to avoid colliding with any

    person or vehicle on said roadway in violation oflllinois Compiled Statutes, 625 ILCS 5/11-601;

            C. Failed to keep her vehicle under proper control;

            D. Failed to see and observe the vehicle of the Plaintiff; and

            E. Operated her vehicle at a speed that was unreasonable and improper under existing

     circumstances.

            9. That as a direct and proximate result of one or more of the foregoing acts or omissions

     of negligence by the Defendant, EAN HOLDINGS LLC, the Plaintiff, JAMES GALBRAITH JR.,

     sustained severe and permanent injuries both internally and externally, numerous parts of his

     body and nervous system were injured and their functions impaired; he has in the past and will in

     the future continue to suffer great pain and anguish; he has expended and will be compelled to

     expend large sums of money for ce11ain doctor, hospital, medical, and pharmaceutical expenses

     for the treatment of said injuries and will be compelled to expend large sums of money in the

     future for the treatment of his injuries; and he has lost and will in the future lose wages from his

     gainful employment and he has been damaged in her future earning capacity.

                10. That as a direct and proximate result of one or more of the foregoing acts of

     conduct, calculated to inflict severe and emotional distress upon the Plaintiff's husband, the

     Plaintiff TIFFANY GALBRAITH, has been deprived of the companionship and society of her

     husband.

                WHEREFORE, the Plaintiff, TIFFANY GALBRAITH, prays for judgment against the

     Defendant, EAN HOLDINGS LLC, in an amount in excess of Fifty Thousand Dollars

     ($50,000.00), plus costs of suit.

     PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.




                                             Page 19 of25
                                             Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 20 of 25 Page ID #53



                                                               JOHNSTON LAW OFFICES, P.C.

                                                                Isl Benjamin T. Stephens
                                                               Benjamin T. Stephens - #6288629
                                                               420 South Buchanan
                                                               Edwardsville, IL 62025
                                                               (618) 655-1234; (618) 655-0624
                                                               Attorney for Plaintiff(s)

                                                  COUNTIX

               COMES NOW, the Plaintiff, JAMES GALBRAITII JR., by and through attorney,

     Benjamin T. Stephens, of Johnston Law Offices, P.C., and for this cause of action against the

     Defendant, ENTERPRISE FLEET MANAGEMENT, LLC, states as follows:

               1. That on or about the 24th day of April, 2018, the Plaintiff, JAMES GALBRAITH

     JR., was the passenger of a certain vehicle, to-wit: a 2005 Toyota Highlander, which was being

     operated in a generally Eastbound direction along and upon North Illinois Street, in the City of

     Fairview Heights, County of St. Clair, State of Illinois.

               2.    That Defendant GRACE KNIGHT, at all times mentioned herein, was the

     employee, agent and/or servant of Defendant ENTERPRISE FLEET MANAGEMENT, LLC,

     and was acting within the course and scope of her employment at the time of the collision.

               3. That at all times herein mentioned, the Defendant, ENTERPRISE FLEET

     MANAGEMENT, LLC, was the owner and/or operator of a certain vehicle, to-wit: a 2017

     Chevrolet Express, which was operating in a generally Eastbound direction along and upon

     North Illinois Street, in the City of Fairview Heights, County of St. Clair, State of Illinois.

               4. That ENTERPRISE FLEET MANAGEMENT, LLC, was and is a business licensed

     to do business in the County of St. Clair, State of Illinois.

               5. That at said time and for a long time prior and subsequent thereto, North Illinois

     Street was and still is a paved public highway in said City, County, and State.




                                              Page 20 of25
                                              Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 21 of 25 Page ID #54



               6. That at all times herein mentioned, by and through their agent and/or employee,

    GRACE KNIGHT, it was the duty of the Defendant, ENTERPRISE FLEET MANAGEMENT,

    LLC, to use reasonable care and caution for the safety of the Plaintiff, JAMES GALBRAITH

    JR.

               7. That at said time and place, the Defendant, ENTERPRISE FLEET

    MANAGEMENT, LLC, by and through their agent and/or employee, GRACE KNIGHT,

    negligently operated her vehicle so that as a direct and proximate result thereof, caused her

    vehicle to strike the vehicle of the Plaintiff, JAMES GALBRAITH JR.

               8. That at all times herein mentioned, the Defendant, ENTERPRISE FLEET

    MANAGEMENT, LLC, by and through its agent and/or employee, GRACE KNIGHT, was

    guilty of one or more of the following negligent acts or omissions:

           A. Failed to keep a proper or any look out for the Plaintiff and other traffic on a public

    roadway;
           B. Failed to reduce the speed of her vehicle as necessary to avoid colliding with any

    person or vehicle on said roadway in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

           C. Failed to keep her vehicle under proper control;

           D. Failed to see and observe the vehicle of the Plaintiff; and

           E. Operated her vehicle at a speed that was unreasonable and improper under existing

    circumstances.

           9. That as a direct and proximate result of one or more of the foregoing acts or omissions

    of negligence by the Defendant, ENTERPRISE FLEET MANAGEMENT, LLC, the Plaintiff,

    JAMES GALBRAITH JR., sustained severe and permanent injuries both internally and

    externally, numerous parts of his body and nervous system were injured and their functions

    impaired; he has in the past and will in the future continue to suffer great pain and anguish; he



                                            Page21 of25
                                            Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 22 of 25 Page ID #55




 has expended and will be compelled to expend large sums of money for ce11ain doctor, hospital,

  medical, and pharmaceutical expenses for the treatment of said injuries and will be compelled to

  expend large sums of money in the future for the treatment of his injuries; and he has lost and

  will in the future lose wages from his gainful employment and he has been damaged in her future

  earning capacity.
            WHEREFORE, the Plaintiff, JAMES GALBRAITH JR., prays for judgment against

  the Defendant, ENTERPRISE FLEET MANAGEMENT, LLC, in an amount in excess of Fifty

  Thousand Dollars ($50,000.00), plus costs of suit.

  PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.




                                                        JOHNSTON LAW OFFICES, P .C.

                                                         Isl Benjamin T. Stephens
                                                        Benjamin T. Stephens -#6288629
                                                        420 South Buchanan
                                                        Edwardsville, IL 62025
                                                        (618) 655-1234; (618) 655-0624
                                                        Attorney for Plaintiff(s)

                               COUNT X- LOSS OF CONSORTIUM

            COMES NOW, the Plaintiff, TIFFANY GALBRAITH, by and through attorney,

  Benjamin T. Stephens, of Johnston Law Offices, P.C., and for this cause of action against the

  Defendant, ENTERPRISE FLEET MANAGEMENT, LLC, states as follows:

            1. That on or about the 24th day of April, 2018, the Plaintiff, JAMES GALBRAITH

  JR., was the passenger of a certain vehicle, to-wit: a 2005 Toyota Highlander, which was being

  operated in a generally Eastbound direction along and upon North Illinois Street, in the City of

  Fairview Heights, County of St. Clair, State of Illinois.

            2.   That Defendant GRACE KNIGHT, at all times mentioned herein, was the



                                          Page 22 of25
                                          Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 23 of 25 Page ID #56




   employee, agent and/or servant of Defendant ENTERPRISE FLEET MANAGEMENT, LLC, and

   was acting within the course and scope of her employment at the time of the collision.

              3. That at all times herein mentioned, the Defendant, ENTERPRISE FLEET

   MANAGEMENT, LLC, was the owner and/or operator of a certain vehicle, to-wit: a 2017

   Chevrolet Express, which was operating in a generally Eastbound direction along and upon

   North Illinois Street, in the City of Fairview Heights, County of St. Clair, State of Illinois.

              4. That ENTERPRISE FLEET MANAGEMENT, LLC, was and is a business licensed

   to do business in the County of St. Clair, State of Illinois.

              5. That at said time and for a long time prior and subsequent thereto, North Illinois

   Street was and still is a paved public highway in said City, County, and State.

              6. That at all times herein mentioned, by and through their agent and/or employee,

   GRACE KNIGHT, it was the duty of the Defendant, ENTERPRISE FLEET MANAGEMENT,

   LLC, to use reasonable care and caution for the safety of the Plaintiff, JAMES GALBRAITH

   JR.

              7. That at said time and place, the Defendant, ENTERPRISE FLEET MANAGEMENT,

   LLC, by and through their agent and/or employee, GRACE KNIGHT, negligently operated her

   vehicle so that as a direct and proximate result thereof, caused her vehicle to strike the vehicle of

   the Plaintiff, JAMES GALBRAITH JR.

              8. That at all times herein mentioned, the Defendant, ENTERPRISE FLEET

   MANAGEMENT, LLC, by and through its agent and/or employee, GRACE KNIGHT, was guilty

   of one or more of the following negligent acts or omissions:

           A. Failed to keep a proper or any look out for the Plaintiff and other traffic on a public

   roadway;

           B. Failed to reduce the speed of her vehicle as necessary to avoid colliding with any



                                             Page23 of25
                                             Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 24 of 25 Page ID #57
                                                  .,.   I   '1   t




  person or vehicle on said roadway in violation of Illinois Compiled Statutes, 625 ILCS 5/11-601;

         C. Failed to keep her vehicle under proper control;

         D. Failed to see and observe the vehicle of the Plaintiff; and

         E. Operated her vehicle at a speed that was unreasonable and improper under existing

 circumstances.

         9. That as a direct and proximate result of one or more of the foregoing acts or omissions

  of negligence by the Defendant, ENTERPRISE FLEET MANAGEMENT, LLC, the Plaintiff,

  JAMES GALBRAITH JR., sustained severe and permanent injuries both internally and

  externally, numerous parts of his body and nervous system were injured and their functions

  impaired; he has in the past and will in the future continue to suffer great pain and anguish; he

  has expended and will be compelled to expend large sums of money for certain doctor, hospital,

  medical, and pharmaceutical expenses for the treatment of said injuries and will be compelled to

  expend large sums of money in the future for the treatment of his injuries; and he has lost and

  will in the future lose wages from his gainful employment and he has been damaged in her future

  earning capacity.

             10. That as a direct and proximate result of one or more of the foregoing acts of

  conduct, calculated to inflict severe and emotional distress upon the Plaintiffs husband, the

  Plaintiff TIFFANY GALBRAITH, has been deprived of the companionship and society of her

  husband.

             WHEREFORE, the Plaintiff, TIFFANY GALBRAITH, prays for judgment against the

  Defendant, ENTERPRISE FLEET MANAGEMENT, LLC, in an amount in excess of Fifty

  Thousand Dollars ($50,000.00), plus costs of suit.

  PLAINTIFF HEREBY DEMANDS TRIAL BY JURY,




                                         Page24 of25
                                         Case No: 20-L-
Case 3:20-cv-01254 Document 1-2 Filed 11/19/20 Page 25 of 25 Page ID #58



                                              JOHNSTON LAW OFFICES, P.C.

                                               (sf Benjamin r. Stephens
                                              Benjamin T. Stephens - #6288629
                                              420 South Buchanan
                                              Edwardsville, IL 6202S
                                              (618) 655-1234; (618) 655-0624
                                              Attorney for Plaintiff(s)




                             Page 25 of25
                             Case No: 20-L-
